—In two related proceedings pursuant to Family Court Act article 8, Dennis Grossman appeals from (1) an order of the Family Court, Queens County (Lauria, J.), dated September 14, 1995, which, after a hearing, inter alia, granted the wife’s petition for an order of protection and (2) an order of the same court, dated November 3, 1995, which modified the order of protection so as to provide him with certain limited visitation but declined to award him expanded visitation.
Ordered that the orders are affirmed, with one bill of costs.
While the order of protection has expired, the husband’s appeal from that order is not academic since there are enduring consequences which may potentially flow from an adjudication that he has committed a family offense (see, Matter of Bickwid v Deutsch, 87 NY2d 862; Matter of Cutrone v Cutrone, 225 AD2d 767). However, contrary to the husband’s contentions, the Family Court did not demonstrate any bias or commit any errors warranting reversal.
We find no merit to the husband’s remaining contentions. Bracken, J. P., Friedmann, Florio and McGinity, JJ., concur.